            Case 1:20-cr-00192-JPO Document 38 Filed 11/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                            20-CR-192-2 (JPO)

 TIMMIE SAMPSON,                                                        ORDER
                               Defendant.


J. PAUL OETKEN, District Judge:

       By agreement of the parties and with the approval of the Court, it is hereby ORDERED

that Defendant Timmie Sampson shall be released on the following conditions:

       1.      A personal recognizance bond in the amount of $150,000 co-signed by three

financially responsible persons;

       2.      Home detention, except that Defendant shall be permitted to travel within the

Southern District of New York for court appearances and attorney meetings and to seek

employment, with the advance approval of his Pretrial Services Officer;

       3.      Electronic monitoring;

       4.      No communications with his co-defendant unless in the presence of counsel;

       5.      All other standard conditions of pretrial release;

       6.      The defendant shall be detained until all of these conditions are met.

       SO ORDERED.

Dated: November 29, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
